Citation Nr: 1032608	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for systemic erythematosus 
lupus (SLE).


REPRESENTATION

Appellant represented by:	Robert W. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had verified active duty for training from June to 
September 1984, active military service from October 1984 to 
March 1987, and reserves service with the Pennsylvania Army 
National Guard beginning in September 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2002 rating decision in which the RO denied service 
connection for systemic erythematosus lupus (SLE).  The appellant 
filed a notice of disagreement (NOD) in April 2003, and the RO 
issued a statement of the case (SOC) in April 2004.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in May 2004.

In November 2004, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.

In January 2006, the Board remanded this claim to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the Appeals Resource Center in Huntington, WV, continued 
the denial of the claim (as reflected in an August 2006 
supplemental SOC (SSOC)) and returned this matter to the Board 
for further appellate consideration.

In a decision issued in February 2007, the Board denied the claim 
for service connection for SLE.  The Veteran, in turn, appealed 
the denial of the claim to the United States Court of Appeals for 
Veterans Claims (the Court).  In May 2008, counsel for VA's 
Secretary and the Veteran's representative (the parties) filed a 
Joint Motion for Remand with the Court.  By Order dated later 
that month, the Court granted the motion, vacating the Board's 
decision as to the denial of the claim for service connection, 
and remanding the matter to the Board for further proceedings 
consistent with the Joint Motion.

In June 2009, the Board remanded the claim to the RO, via the 
AMC, for additional development consistent with the Joint Motion.  
After accomplishing the requested action, the RO continued the 
denial of the claim (as reflected in a December 2009 SSOC), and 
returned the matter to the Board for further appellate 
consideration.  

The Board notes that the Veteran was previously represented by 
the Disabled American Veterans (DAV), as reflected in an August 
1988 VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative).  However, in a June 2009 VA Form 
21-22a (Appointment of Individual as Claimant's Representative), 
he appointed Robert V. Chisholm, a private attorney, as his 
representative.  The Board recognizes the change in 
representation.

The Board notes that, in July 2010, the Veteran's attorney 
submitted additional evidence without a waiver of initial RO 
consideration of the evidence.  The evidence includes a medical 
opinion from Dr. R., a board-certified rheumatologist.  Although 
the Veteran did not provide a signed waiver of initial RO 
consideration of the evidence, given the favorable disposition of 
the claim on appeal, the appellant clearly is not prejudiced by 
the Board proceeding to decide this claim without first remanding 
the claim to the RO for development and adjudication in light of 
the additional evidence received.  See 38 C.F.R. § 20.1304(c) 
(2009); see generally Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although SLE was not diagnosed in service, the Veteran was 
treated on multiple occasions for scaly, pruritic rashes, 
abdominal pain, joint pain, and anemia; the competent medical 
evidence on the question of whether these symptoms during service 
represent early manifestations of SLE is, at least, in relative 
equipoise.  



CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, 
the criteria for service connection for SLE are met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection on appeal, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has been 
accomplished.  

II.  Factual Background

The report of the Veteran's April 1984 enlistment physical 
examination reflects the Veteran had flat feet and scoliosis, but 
was otherwise normal and qualified for service.  

In July 1984, the Veteran complained of itching over his body and 
face.  On physical examination, his throat was red and his 
tonsils were enlarged with cervical node tenderness.  It was also 
noted that his inferior turbinates were enlarged and sinuses were 
tender.  The assessment was an upper respiratory infection and 
pruritis with unknown etiology.  He was treated with Sudafed, 
throat lozenges, Benadryl, and it was recommended that he change 
his bath soap.  Later that month, he complained of a 2-day 
history of itching.  On physical examination, he had a very small 
pimple-type lesion of the left axilla (armpit).  The impression 
was probable contact dermatitis.  The following day, he returned 
for further evaluation and the assessment was possible xerosis 
(i.e., dry skin).  Two days later, it was noted that he had small 
raised bumps on his body and pruritis of unknown etiology.  

An August 1984 STR notes that the Veteran had a rash on his face 
and arms that began a week ago.  In September 1984, he complained 
of acne.  It was noted that he had acne lesions throughout the 
facial area that were not pustular.  The assessment was first 
stage acne.  A September 1984 Report of Medical Examination 
reflects that the Veteran qualified for service.  On his 
September 1984 Report of Medical History, he noted that he was in 
good health.  He also reported that he had a history of cramps in 
his legs; frequent or painful urination; recent gain or loss of 
weight; bone, joint or other deformity; and recurrent back pain.  
He denied skin diseases and frequent indigestion.  On a September 
1984 dental health questionnaire, it was noted that the Veteran 
had scoliosis and back acne.

In November 1984, the Veteran complained of body aches, stomach 
pains, back pain, and a rash on his stomach.  It was noted that 
he had chronic complaints with no evidence of acute illness.  

An October 1985 STR reflects the Veteran's complaints of nausea, 
low back pain, and that he felt warm and had chills.  He was 
given Kaopectate for viral gastroenteritis and told to return if 
symptoms persisted.  

A January 1986 STR reflects the Veteran's complaints of abdominal 
pain since the previous night; the assessment was constipation.  
The following day, he reported having two bowel movements but 
that his stomach pain was worse.  There was tenderness in all 
quadrants to percussion and palpation.  The assessment was 
constipation and mild anemia consistent with prior blood work (in 
July 1984).  He was told to drink water and take Metamucil.  

The report of a February 1986 annual examination noted that the 
clinical evaluation was normal and the Veteran was qualified to 
perform his duties.  On the February 1986 Report of Medical 
History, the Veteran noted that he had a history of cramps in his 
legs, but he denied having any other problems, including skin 
diseases or indigestion.  Later that month, the Veteran 
complained of a 7-day history of nausea and vomiting along with 
headaches.  His cervical nodes were normal, and his abdomen was 
soft with increased bowel sounds.  The assessment was probable 
nervous stomach and he was given Maalox.  

In April 1986, the Veteran complained of itching on the trunk of 
his body, which was worse after showering and at night.  He said 
he showered twice a day using hot water.  On physical 
examination, there was no evidence of skin eruption and the 
assessment was pruritis possibly secondary to xerosis.  He was 
advised to shower less frequently with cool water and to use skin 
lotion.

A May 1986 STR reflects the Veteran's complaints of back and 
chest pain following a motor vehicle accident (MVA).  It was 
noted that the chest pain was worse with movement and was non-
pleuritic.  On physical examination, it was noted that his neck 
was supple with shotty nodes, and his lungs were clear.  It was 
noted that chest pain was reproducible by adduction of the 
shoulder.  The assessment was muscle spasm and pharyngitis.  
Later that month the Veteran complained of lower abdominal pain, 
but denied nausea, vomiting or diarrhea.  It was noted that the 
Veteran had no past or current medical problems.  On physical 
examination, there was tenderness in the right lower quadrant in 
the inguinal area, especially secondary to flexion of the 
abdominal muscles. The assessment was probable inguinal muscle 
strain.  The following day, on physical examination, it was noted 
that he had a scaly rash on his back in 2-3 centimeter patches.  

A June 1986 STR reflects the Veteran's complaints of bumps about 
his body.  He reported that he was seen the previous week and 
given a prescription but that the condition had worsened since 
then.  On physical examination, he had small bumps about the 
face, neck, arms, back, and legs.  He complained in itching in 
all areas.  There was no redness or swelling.  He complained of 
itching after showing and at night in bed.  His skin was dry, 
excoriated, and there were scaly patches on his upper arms, 
chest, anterior thighs, and lower abdomen.  The impression was 
probable xerosis.   Later that month, it was noted that he had 
discreet scaling 1-cm patches scattered on his arms, chest, neck, 
lower back, thighs, and buttocks.  The assessment was pityriasis 
rosea; there was no evidence of fungal lesions at that time.  He 
was given Atarax (an antihistamine).  He returned later that 
month and in July 1986 for follow-up treatment for nongonoccal 
urethritis.  

An October 1986 STR reflects the Veteran's complaints of a sore 
hand.  He denied any trauma or injury and had no history of 
fracture.  The range of motion was good and there was good 
circulation.  There were no signs of muscular or neuromuscular 
damage, swelling or discoloration.  The assessment was tendonitis 
of the right hand.  Later that month, he was seen for follow-up 
treatment for a "resistant" groin rash.  It was noted that this 
had been treated with multiple anti-fungals for several months 
but there was a question of compliance and incomplete treatment.  
On physical examination, there was slightly erythematous, well 
demarcated patches on the inner left thigh.  The assessment was 
tinea cruris and he was given Tinactin cream.  Five days later, 
he was seen for follow-up treatment of the right hand.  He had 
new complaints of pain in the left wrist and also wanted an 
evaluation of the right knee and follow-up treatment for jock 
itch.  The right hand index finger was not swollen or tender to 
palpation; there was no erythema.  The left wrist had full range 
of motion against resistance with no swelling, erythema or 
tenderness.  The right knee had crepitus on palpation of the 
patella.  The groin had advancing erythematous scales.  The 
impression was questionable arthritis of the right index finger 
and left wrist; chondromalacia patellae; and tinea cruris.  

A December 1986 STR reflects the Veteran was seen for a physical 
fitness training screening with complaints of arthritis.  He 
complained of dizziness and neck pain.  It was noted that he had 
frequent entries for multiple somatic complaints - none of any 
seriousness.  He had been seen for mild musculoskeletal 
complaints.  He had no symptoms suggesting any cardiopathy.  It 
was noted that he was fit for physical fitness training.  Later 
that month he complained of a 3-day history of chest pain, 
exacerbated by motion and deep breathing.  On physical 
examination there was reproduction of the pain on palpation of 
the left anterior chest wall at the 4th to 6th ribs costochondral 
junction.  His lungs were clear to auscultation with no rales, 
rhonchi, or rubs.  The assessment was costochondritis.  He was 
given Motrin and limited duty for one week.

A January 1987 STR reflects the Veteran's complaints of abdominal 
cramps and diarrhea for 4 hours.  He denied any food ingestion 
since eating a hamburger that morning and vomiting it back up.  
His abdomen was tender on palpation.  The assessment was acute 
gastroenteritis.  Three days later he was seen again for stomach 
cramps and he was told to continue with fluids and return in the 
morning.  

A March 1987 STR notes the Veteran's complaints of throat pain 
for four hours.  His throat was slightly red; there was no 
swelling, or enlargement of the cervical lymph nodes.  He 
complained of soreness to the left side of the neck laterally on 
palpation.  The assessment was pharyngitis. 

The Veteran's March 1987 discharge examination report reflects 
that he had mild patellar crepitus on manipulation of the right 
knee; clinical evaluation was otherwise normal.  It was noted 
that he had chondromalacia patellae, mild, not considered 
disabling.  On the March 1987 Report of Medical History, he noted 
that he was in excellent health.  He reported a history of cramps 
in his legs that woke him up at night, one episode of urethral 
gonorrhea and multiple treatments for nongonoccal urethritis.  
Although the Veteran reported recent gain or loss in weight, the 
physician noted that there had been no significant change.  

An August 1988 VA treatment record notes the Veteran's complaint 
that he was breaking out all over and had had itchy skin for the 
past month.  He was referred to dermatology and it was noted that 
he had a itchy, generalized rash.  In September 1988, he 
complained of a rash on his inguinal region.  

The report of a December 1988 VA examination reflects that the 
Veteran complained of pain in his knees, back, feet, and right 
hand.  He was diagnosed with tendonitis in each knee, lumbosacral 
strain, and bilateral chondromalacia patellae.  

A report of a January 1989 annual medical examination for reserve 
service reflects that the Veteran's clinical evaluation was 
normal and he qualified for service.  On the Report of Medical 
history, the Veteran noted a history of cramps in his legs after 
running that spontaneously resolved, minor trauma to the knee, 
occasional headaches, and ear, nose and throat trouble (not 
lately).  It was noted he was taking tetracycline for acne.  In 
January and February 1989, it was noted that he had a groin rash, 
which had been diagnosed as tinea cruris.  He was given Lotrimin 
and instructed to keep the area clean with soap and water.  

The report of an April 1995 medical examination for reserve 
service is unremarkable except for a 4 inch scar at the base of 
the Veteran's left thumb.  An electrocardiogram noted that he had 
incomplete right bundle branch block, but that this would in no 
way affect his daily activities.  It was noted that physical 
examination was normal and that he qualified for service.  The 
Report of Medical History reflects that the Veteran noted that he 
was in good health.  He denied swollen or painful joints, skin 
diseases, pain or pressure in chest, cramps in his legs, and 
frequent indigestion.  The physician noted that he denied past 
medical history, including hypertension and diabetes, but noted 
right knee surgery with no residuals.  He denied taking any 
medications.   

A May 1996 VA medical certificate reflects that the Veteran 
complained of left anterior chest pain off and on for the past 
few months.  He reported that it hurt at rest, with movement, and 
deep breathing and that there were no measures for relief.  On 
physical examination, there was reproducible pain to palpation.  
The diagnosis was chest wall syndrome.  

 VA outpatient treatment records reflect that, in July 1999, the 
Veteran went to the emergency room with complaints of a 10-day 
history of generalized aches and pains and weakness.  He denied 
any significant past medical history and said the aches and pains 
were mostly in his back and extremities.  An August 1999 note 
reflects that he reported that he woke up 3 weeks ago in pain and 
aching all over.  He said he could barely walk and had little 
strength.  He denied body rashes.  He said he had chest pain with 
shortness of breath; he also reported that he had lost weight 
(about 17 pounds).  On physical examination, central axillary 
nodes and epitrochlear nodes were enlarged bilaterally.  The 
impression was systemic lymphadenopathy with questionable 
etiology.  In September 1999, he complained of diffuse body pain, 
25-pound weight loss, fevers, chills, nausea, and pleuritic chest 
pain.  It was noted that antinuclear antibody (ANA) test was 
positive, and that he had anemia, and a low white blood count.  
In October 1999, he was diagnosed with SLE.  It was noted that he 
was in good health until July when he woke up in pain and aching 
all over his body.  

In a June 2002 letter, a VA board-certified internist and 
rheumatologist (Dr. P.) stated that the Veteran had been 
diagnosed with SLE in August 1999.  It was noted that he would be 
unable to work because of terrible fatigue and arthritis pain 
from his lupus.  

In a July 2002 letter, the Veteran's primary care physician at VA 
(Dr. S.) reported that the Veteran had a history of joint pain 
and swelling dating back from July 1999.  Findings were 
consistent with a diagnosis of lupus (SLE).  It was noted that 
the Veteran's symptoms included pleurisy, arthritis, and severe 
GERD.  

In December 2004, Dr. P. submitted a statement opining "it is 
likely that [the Veteran] had lupus for years prior to his final 
diagnosis in 1999.  By history his complaints go back to 1987 and 
more likely than not the lupus was present during the military 
service."

The report of a July 2006 VA examination reflects that the 
examiner reviewed the Veteran's claims file and noted that that 
he was confused by the Board's remand instructions, which asked 
for an opinion as to whether the Veteran's SLE first manifested 
in service or within one year of mustering out of military 
service.  The examiner stated that it was unclear why this 
question was posed as SLE did not first manifest until 1999 and 
that it could be "in no way reported that the claimant's 
systemic lupus erythematosus is first manifest during the 
military service or within one year of mustering out of the 
military.  It cannot be said to have any relationship to the 
claimant's military medical service.  The examiner's rationale 
for this opinion is common sense and the clear absence of any 
inkling of systemic lupus erythematous until 1999."  The 
examiner reiterated that it was his opinion that the Veteran's 
rheumatologic disorder and SLE was "not at all likely" related  
to military service, or was manifested during military service, 
or within one year after military service.  

In an August 2008 letter, Dr. P. opined that the Veteran was 
treated for symptoms during military service that "may have been 
the prodrome of his Lupus."  These symptoms included: (1) 
..."pruritic, scaley [sic] rashes over the scalp, back, and arms, 
which more likely than not were the rash of SLE" ...; (2) anemia 
of unknown etiology; (3) cervical adenopathy; (4) diffuse knee 
pain in July 1984 and knee, hand, and wrist pain in October 1986 
without any previous injury; and (5) several episodes of 
unexplained abdominal pain with body aches.  

Dr. P. further opined that a diagnosis of lupus can be delayed by 
years as the symptoms may only gradually build as a "prodrome."  
Dr. P. noted the eleven criteria of lupus (taken from the Lupus 
Foundation of America's website) and opined that the Veteran's 
symptoms in service were likely early symptoms related to lupus.  
She also enclosed an article from the New England Journal of 
Medicine which found that most patients had a more insidious 
onset of the disease, but that a few patients had the first 
clinical symptoms as much as a decade before the diagnosis was 
made.  Dr. P. opined that the Veteran had at least 3 clinical 
symptoms of lupus while on active duty and that "it is more 
likely than not" that the Veteran's SLE had its onset while on 
active duty between 1984 and 1986.

The report of a September 2009 VA examination reflects that the 
examiner reviewed the Veteran's STRs "page by page" with him to 
determine the relevance and significance to his assertions that 
his SLE had its onset during service.  The examiner stated that 
he reviewed Dr. P's August 2008 opinion but could not find her 
June 2002 and December 2004 letters.  In addressing Dr. P's 
August 2008 opinion, the examiner opined that while the Veteran 
did have multiple sick call visits, they were not a "pattern of 
poorly characterized symptoms" which were the prodrome of lupus.  
The examiner first addressed the Veteran's treatments for scaly 
rashes during service, noting that the rashes were ultimately 
diagnosed as pityriasis roasea.  The examiner noted that there 
were no repetitive descriptions that the Veteran had any malar 
rash, which would be specific to SLE.  In addition, other 
episodes of rash were specifically diagnosed and treated (i.e., 
tinea cruris).  As regards abdominal pain, the examiner noted 
that the Veteran was treated for abdominal pain secondary to 
constipation in January 1986, and that it was noted that he had 
anemia.  The examiner opined, however, that the red blood indices 
of 73.2 MCV suggested chronic microcytic anemia rather than 
anemia of unknown etiology.  Moreover, the examiner pointed out 
that there was no evidence of hemolytic anemia, which is 
associated with SLE.

As regards the cervical lymph node, the examiner opined that it 
was more likely than not related to the Veteran having a sore 
throat rather than to any other condition.  The examiner further 
opined that although the Veteran had several complaints of 
abdominal pain during service, these were attributed to multiple, 
specific conditions.  Furthermore, the examiner noted that the 
while the Veteran had complaints of atypical chest pain in 
December 1986, this was due to costochondritis and there was no 
evidence of pleuritis or pericarditis associated with SLE.  

The examiner opined that the only criterion that might possibly 
have been fulfilled was the Veteran's knee condition for which 
service connection has already been awarded.  In conclusion, the 
examiner opined that "it is more likely than not that there is 
no evidence of the [Veteran] having systemic erythematosus while 
he was on active duty between 1984 and 1987."  Moreover, the 
examiner pointed out that the Veteran's records from his reserves 
service provide no other information that would substantiate any 
other conclusion.  

As noted above, in July 2010, the Veteran's representative 
submitted a letter in support of the Veteran's claim from Dr. R., 
a private, board-certified rheumatologist.  Dr. R. opined that 
the Veteran's SLE "more likely than not" had its onset (i.e., 
began the prodromal phase of SLE) during military service.  Dr. 
R.'s rationale was that the Veteran developed pruritic scaly 
rashes involving his scalp, back, and arms, which were more 
likely than not associated with SLE, as well as chronic 
microcytic anemia and polyarthritis involving multiple joints 
including the wrists and hands and knees.  Dr. R. further opined 
that it was more likely than not that the Veteran had serositis, 
which was the cause of his abdominal pain - undiagnosed at that 
time.  



III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as SLE, becomes manifest to a degree 
of 10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active service, 
even though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

With respect to the appellant's Reserve and National Guard 
service, the applicable laws and regulations permit service 
connection only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during inactive 
duty training.  See 38 U.S.C.A. § 101(22),(23),(24); 38 C.F.R. § 
3.6.

The Board notes, at the outset, that the appellant has reported 
that he was involved in the Persian Gulf War.  However, as noted 
above, his verified periods of active duty for training and 
active duty consisted of service which ended in March 1987.  
While he served in the National Guard after 1987, there is no 
verified Persian Gulf War service.  In fact, a September 1999 VA 
outpatient treatment record shows that he reported that he 
traveled to Egypt, Libya and France in 1986 as part of service 
but had no travel since.  As such, the appellant is not a Gulf 
War veteran as defined in 38 C.F.R. § 3.317.  Further, as the 
appellant has a diagnosis of SLE regarding his symptoms of joint 
pain, the provisions of 38 C.F.R. § 3.317 regarding compensation 
for manifestations of undiagnosed illness or other chronic 
qualifying disability are not for application in this case.

The appellant asserts that the currently diagnosed SLE had its 
onset during service.  In November 2004, the appellant testified 
that he believed that he had symptoms of SLE on various occasions 
during active military service to include joint pain, chest pain, 
breathing difficulty and rashes throughout his body.

The Veteran submitted information from the Lupus Foundation of 
America, Inc., which described the eleven symptoms or signs that 
distinguish lupus from other disease processes; a person should 
have four or more of these symptoms to suspect lupus.  The eleven 
symptoms or signs are:  malar rash (rash over the cheeks); 
discoid rash (red raised patches); photosensitivity (reaction to 
sunlight, resulting in the development or increase in skin rash); 
oral ulcers (ulcers in the nose or mouth, usually painless); 
arthritis (non-erosive arthritis involving two or more joints in 
which the bones around the joints do not become destroyed); 
serositis (pleuritis or pericarditis (inflammation of the lining 
of the lung or heart)); renal disorder (excessive protein in the 
urine); neurologic disorder (seizures and/or psychosis); 
hematologic disorder (hemolytic anemia, leucopenia, lymphopenia, 
or thrombocytopenia); antinuclear antibody (positive test for 
anti-nunclear antibodies (ANA)); and immunologic disorder 
(abnormal anti-double-stranded DNA or anti-Sm, positive anti-
phospholipid antibodies).

The Veteran also submitted journal articles from the New England 
Journal of Medicine, which discuss studies showing that 
individuals may test positive for ANA many years prior to the 
diagnosis of SLE.  

As indicated above, the Veteran's SLE was first diagnosed in 
1999-over 13 years after active military service.  
Significantly, however, there is conflicting medical opinion 
evidence on the question of whether the Veteran had early 
manifestations of SLE during service.  While the July 2006 and 
September 2009 VA examiners have opined that the Veteran's SLE 
did not have its onset during service, Dr. P. and Dr. R. have 
both opined that the Veteran was treated for symptoms during 
service which were more likely than not early manifestations of 
SLE; hence, the Veteran's SLE more likely than not had its onset 
during service.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

Considering all the medical opinion evidence in light of above-
noted legal principles, the Board finds that this evidence is, at 
least, even balanced.

The Board finds that Dr. P.'s and Dr. R.'s opinions that the 
Veteran's had early manifestations of SLE during service are 
probative.  In this regard, the Board points out that both 
doctors are board-certified rheumatologists, specializing in the 
specific area of medicine at issue; hence, they have the esoteric 
knowledge and expertise required to make this determination - 
whereas the others who have commented perhaps do not.  Cf. Black 
v. Brown, 10 Vet. App. 279 (1997).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

Moreover, both Dr. P. and Dr. R. provided a thorough review of 
the pertinent medical evidence, along with rationale, supporting 
each of their opinions.  By contrast, the Board finds that the 
July 2006 VA examiner's rationale that "common sense" dictates 
a finding that the Veteran's SLE did not have its onset during 
service is less probative.  The July 2006 examiner did not 
address the possibility that the Veteran may have had 
manifestations of SLE long before he was finally diagnosed in 
1999, which is supported by the medical literature provided.  

Like the private physicians, the Board notes that the September 
2009 examiner provided a thorough analysis, including a page-by-
page review of the Veteran's service treatment records, and 
compelling rationale for his conclusion that the Veteran's SLE 
did not have its onset during service.  The Board notes, however, 
that it is unclear whether the September 2009 examiner, who is an 
internist, has the same level of expertise in SLE as Dr. P. and 
Dr. R., who are both rheumatologists.  

Under these circumstances, the Board finds that, at a minimum, 
the medical opinion evidence is in relative equipoise on the 
question of whether the Veteran's SLE had its onset in service.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for SLE are met.




ORDER

Service connection for SLE is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


